      8:19-cv-02195-JMC          Date Filed 08/19/20       Entry Number 23      Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Shannon Bryant,                        )
                                       )               Civil Action No.: 8:19-cv-02195-JMC
                      Plaintiff,       )
                                       )
       v.                              )                             ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on June 22, 2020. (ECF No. 18.) The Report addresses Plaintiff

Shannon Bryant’s (“Plaintiff”) claim for Disability Insurance Benefits (“DIB”) and recommends

that the court reverse the decision of the Commissioner of Social Security Administration (“the

Commissioner”) and remand the matter for further administrative proceedings. (Id. at 21.) For the

reasons stated herein, the court ACCEPTS the Report, REVERSES the decision of the

Commissioner, and REMANDS the action for additional administrative proceedings.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-14.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for DIB. (ECF No. 9-2 at 26.) Although the ALJ found Plaintiff had

severe impairments that included obesity, affective disorder, anxiety, and migraines (Id. at 17-18),

the ALJ nonetheless concluded Plaintiff had the residual functional capacity (“RFC”) to perform

light work with several additional restrictions (Id. at 19).


                                                  1
      8:19-cv-02195-JMC         Date Filed 08/19/20      Entry Number 23        Page 2 of 4




       Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 1.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on August 6, 2019. (ECF No.

1.)

       Subsequently, the Magistrate Judge issued the Report suggesting this case be reversed and

remanded because the ALJ failed to properly weigh a treating physician’s opinions. (ECF No. 18

at 21.) Specifically, the Magistrate Judge found the reasons given for discounting treating

physician John Melba, M.D.—including two purported inconsistencies within years of treatment

notes, and the form and time period of certain reports discussing Plaintiff’s impairments—were

erroneous. (Id. at 19-20.) Indeed, the Magistrate Judge further noted that on appeal the

Commissioner did not defend the ALJ’s analysis, but instead “offer[ed] a post hoc justification for

reaching the same result.” (Id. at 20 (emphasis added).) The Magistrate Judge explained that Dr.

Melba’s opinions encompassed a critical factual question, namely, the number of days each month

that “migraines render[ed] Plaintiff bedridden.” (Id. at 21.) By improperly discounting Dr. Melba,

the Magistrate Judge determined that the ALJ committed reversible error. Id. Ultimately, the

Magistrate Judge concluded the case should be remanded. (Id. at 21.)

       On June 22, 2020, the parties were apprised of their opportunity to file specific objections

to the Report. (ECF No. 18.) On June 29, 2020, the Commissioner informed the court he would

not offer objections. (ECF No. 19.) Plaintiff has similarly not objected to the Report.




                                                 2
      8:19-cv-02195-JMC         Date Filed 08/19/20       Entry Number 23        Page 3 of 4




                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)

(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,

reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. Id.

                                          III. DISCUSSION

         Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 18 at 14-21.) The

 Commissioner notified the court he will not file objections (ECF No. 19) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.



                                                 3
     8:19-cv-02195-JMC         Date Filed 08/19/20      Entry Number 23       Page 4 of 4




 Accordingly, the court adopts the Report herein.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 18) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                    United States District Judge
August 19, 2020
Columbia, South Carolina




                                               4
